Citation Nr: 0002277	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from October 
1981 to February 1984 and Army National Guard service from 
March 1991 to March 1992.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

In September 1998, the veteran withdrew his request for a 
hearing before a member of the traveling section of the Board 
in favor of a hearing at the Central Office in Washington, 
DC.  The hearing was held on October 28, 1999.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.

2. The claim of entitlement to service connection for a low 
back disorder is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserted that he injured his back in-service 
moving a water cooler "air conditioner" at Ft. Sam Houston 
in March 1982 followed by symptoms of back pain.  He was 
treated with aspirin every four hours, heat, quarters, and a 
physical profile.  In March 1983, while shoveling snow, he 
experienced symptoms of burning into his right leg and right 
buttocks.  Again, in April 1983, when he rolled out of an 
ambulance onto his "butt" doing "triage" practice.  He 
believes that his records support a continuity of symptoms 
since service.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).

Threshold question to be answered is whether the veteran has 
presented evidence "sufficient to justify a belief in a fair 
and impartial individual that the claim is well-grounded."  
See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well-grounded is plausible, 
meritorious on its own, or capable of substantiation.  See 
Moreau v. Brown, 9 Vet. App. 389, 393 (1996).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

The service medical records indicate that the veteran was 
evaluated for muscular low back pain following heavy lifting 
in January 1982 and March 1982.  Between March 1983 and May 
1983, he was evaluated for back pain related to lifting, 
shoveling snow, and a fall off an ambulance.  He reported a 
burning sensation in his right leg.  He reported having 
fallen off an oil derrick 2 1/2 years ago and had low back pain 
at that time.  The current assessments included lumbar 
syndrome- apparent muscular low back pain and lumbar syndrome 
with possible S1 radiculopathy.  The x-ray of the lumbar 
spine showed apparent bilateral pars defects at L5.  He was 
given a profile.  The electromyogram and bone scan were 
normal.  Upon examination in December 1983, the veteran 
reported that he was in good health.  The report of medical 
history contained a notation of low back pain caused by 
lifting, in which a diagnosis of lumbosacral strain was 
indicated; and the work up was negative for bone pathology.  
The report of medical examination, which was conducted in 
conjunction with this report of medical history, shows that 
the veteran's spine and lower extremities were normal.  No 
further examination was recommended, and the veteran's 
overall physical profile was "1."  The veteran separated 
from service in February 1984.  

VA treatment records dated in September 1987 reflect 
evaluations for chest wall pain, and myositis and bursitis 
secondary to a post-service injury.  The records reflect that 
the veteran worked lifting 50-pound boxes, boxing, and weight 
lifting.  A VA treatment record dated in September 1988 
reflects persistent low back pain, no obvious reason for the 
pain, no motor sensory changes, and good range of motion.  
The entry also indicated that the veteran was a former medic 
and was taking a nursing course at that time.  The diagnosis 
was paraspinal muscle spasm.  Other records reflect that the 
veteran slipped and fell on the ice sustaining a sacroiliac 
contusion and acute trauma to his right knee in January 1989.  
In a separate incident, on the same day as the slip and fall, 
the veteran was involved in a motor vehicle accident.  His 
truck went over an embankment (due to icy conditions) and 
rolled over two times.  The diagnoses included acute (trunk) 
lumbar sprain and contusions to the shoulders and right 
ankle.  

The veteran enlisted for the Army National Guard in March 
1991.  At that time, he reported that he did not now or did 
he ever have recurrent back pain.  The report of medical 
history reflects that the veteran was then employed as a 
waiter and house painter.  The spine and lower extremities 
were evaluated as normal on enlistment.  The veteran 
separated from the Army National Guard in March 1992.  He was 
evaluated on four occasions without reference to back pain 
between March 1991 to March 1992.  

A VA treatment record dated in December 1992 reflects severe 
pain in the upper left back following a stretch and yawn.  
The objective findings and diagnosis reflect muscle spasm 
left supraspinatus.  In June 1993, he flipped over the 
handlebars to re-injure his left wrist.  Thereafter, 
treatment for back symptoms occurs in September 1993.  At 
that time, the veteran complained of severe neck pain, back 
pain, and an ache in the elbows.  The record reflects history 
of back and neck problems, usually gets good relief from 
Ibuprofen.  In January 1995, the veteran fell on his left 
shoulder.  

VA treatment records dated in February 1997 reflect that the 
veteran caught himself while falling down a week earlier.  In 
pertinent part, the history and physical reflects a history 
of low back pain.  The diagnoses were sciatica/ low back 
pain, low back strain, and possible herniated nucleus 
pulposus.  X-ray studies reflect no recent fracture, 
dislocation, or pathology noted to the extent visualized.  
There was degenerative disc thinning at L5-S1 with no 
evidence of spondylolisthesis or spondylolysis.  There were 
no other remarkable abnormalities or findings noted.  A March 
1997 entry reflects "presents with 1 1/2 month history of low 
back pain with right radiculopathy, which is getting worse.  
The veteran reported that he was doing "some pretty heavy 
weights" prior to this, then caught himself while falling, 
and awakened the next morning in pain.  The assessment was 
probable herniated nucleus pulposus.  A March 1997 x-ray 
study of the spine reflects minor degenerative disc disease.  

A patient account statement from Dr. G. Blom, chiropractor, 
reflects that the veteran sought treatment on several 
occasions between February 1997 and March 1997 without more.  

A March 1997 medical statement from Dr. G. Sublette, Big Sky 
Neurological Services, reflects complaints of pain from the 
top of the right buttock to the ankle with complaints of 
numbness in the right lower extremity which extend into the 
lateral foot.  The symptoms have been present for 
approximately three months and the veteran relates the onset 
to working out and apparently doing leg presses.  He states 
that immediately it felt as if he pulled a muscle in the back 
of the legs.  A nerve conduction study and EMG were done.  
The impressions were superficial peroneal palsy on the right; 
prolonged H reflex on the right suggesting compromise of the 
S1 nerve root; and evidence of denervation in the L5 nerve 
root distribution suggesting compromise at the L4-L5 level.  

Other VA records dated between April and September show 
continuing complaints related to low back pain and right S1 
radiculopathy secondary to herniated nucleus pulposus L5-S1 
with free fragment.  In July 1997, the veteran underwent a L5 
laminectomy and L5-S1 microdiskectomy.  The July 1997 
discharge summary reflects that the veteran was in good 
health until January 1997 and that surgery required the 
removal of a severely scarred herniated right L5-S1 disc.  He 
was evaluated in August 1997 for post-surgical strain.  

A September 1997 medical statement from Dr. M. Pardis, 
chiropractor, reflects that the veteran had complaints of 
centralized low back pain especially with laying down, 
getting up, sitting down, or twisting in September 1988.  The 
diagnosis was subluxation of L5 and intervertebral disc 
displacement.  He was dismissed with residual in October 
1988.  He was seen in February 1994 with complaints of neck 
pain radiating to both shoulders with occasional shooting 
pain to both elbows and headaches.  He discontinued care in 
April 1994.  Treatment consisted of gentle effective 
chiropractic adjustments of the spine.  The doctor notes that 
the condition was chronic resistive in nature and remittent.  
These periods of treatment are recorded on Dr. Pardis' 
patient ledger associated with the claims file.  

The lay statement received from the veteran's spouse in 
August 1998 reflects that she has been married to the veteran 
for 16 years, that he injured his back shortly after marriage 
lifting an air conditioner, and that his back has never been 
the same.  The veteran's mother reported in a lay statement 
received by the RO in August 1998 that the veteran did not 
have a back problem as a child and that he has had back 
problems since 1982.  

Testimony from the personal hearings held in August 1998 and 
October 1999 reflect that the veteran jumped off a rail at 18 
years old with pain in the middle of his back and that he 
injured his back in-service.  He reported the following 
incidents occurred in-service: lifting a water cooler (air 
conditioner), rolling out of a moving ambulance and landing 
on his buttocks, and shoveling snow with burning in his 
buttocks.  In 1989, he had leg weakness (trembling of the 
leg) and slipped on the ice coming to rest on his knee with 
back pain.  Returning home that day, he was involved in a 
motor vehicle accident.  His truck rolled a couple of times.  
His shoulder and ankle were injured in the accident.  His 
back was still hurting from the slip and fall earlier that 
morning.  He saw chiropractors for his symptoms.  He has 
dealt exclusively with the VA with the exception of Drs. 
Pardis and Blom.  He has been dealing with back pain since 
the early eighties.  The veteran asserted that the 
symptomatology associated with his back has been the same 
since January 1989 to January 1997.  He drank beer and smoked 
"pot" to ease the discomfort.  He medicated with lots of 
aspirin.  His back did not hurt every day.  He characterized 
his back pain as chronic and intermittent with unpredictable 
occurrences not triggered by any particular activity.  He 
reported that he could go months without any problems.  He 
works out of his home as a day care operator.  The veteran 
asserts that Dr. Smith (VA) incorrectly reported that his 
back condition started in January 1997.  In January 1997, he 
slipped and twisted his back.  Doctors have informed him that 
they cannot say if the back disability is related to 
incidents that occurred in-service.  He reports that he was 
not a professional boxer; he was not that good.  He boxed 
"like six times" and it was not a hobby.  In March 1997, he 
was told to do light body work, similar to weight work, to 
strengthen his legs and strengthen his stomach.  He worked 
out several times but it did not work well.  Performing the 
exercises hurt his back.  

At the outset, the Board acknowledges the veteran's 
contentions that he injured his back in-service and that he 
received treatment for back complaints during his active duty 
period.  The service medical records support these facts.  
The December 1983 physical examination completed several 
months before separating from service evaluated the spine and 
lower extremities as normal, noting in the report of medical 
history a diagnosis of lumbosacral strain from heavy lifting.  
The Board notes that the work-up was negative.  Indeed, it 
was documented that the veteran was in good health, and the 
results of his physical profile reflected the same.

Briefly, the first evidence post service of back symptoms is 
dated in September 1988, more than 4 years after service.  
Thereafter, the veteran sustains a slip and fall injury with 
sacroiliac contusion and is involved in a motor vehicle 
accident with an acute lumbar sprain, both in 1989.  On 
enlistment into the Army National Guard in 1991, the veteran 
denied recurrent back pain.  The service medical records for 
that period of service are silent for a complaint or 
treatment of a back problem.  The records reflect that the 
veteran was employed as a house painter and a waiter.  In 
December 1992, nine months after separating from the Army 
National Guard, the veteran was evaluated at the VA for 
severe pain in his upper left back following a yawn and a 
stretch.  In June 1993, he flips over the handlebars.  
Relevant treatment for back pain and related symptoms next 
occurs in 1997, almost 12 years since his active duty period 
when he slips and twists his back and hurts his back lifting 
weights.  In light of these findings, the veteran testified 
that his doctors could not say if the current back disability 
is related to incidents that occurred in-service.  Without 
competent medical evidence of a current disability that is 
related to a disease or injury in-service, a claim for 
service connection is not well-grounded.  See Caluza v. 
Brown, 7 Vet. App. 489, 504, 506 (1995).  

The Board notes that although the veteran has a currently 
diagnosed disability and he reports that his symptoms are 
similar to those in-service, his medical history is 
reflective of multiple intercurrent injuries to the back.  In 
this regard, the lay statements of the veteran and his family 
members are considered to be competent evidence when 
describing his back complaints.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  However, where the determinative issue 
involves a medical diagnosis and etiology, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107 (a).  The Board 
acknowledges that the veteran was a medic in the service and 
that he took nursing courses, but there is no evidence to 
suggest that he has the medical expertise to make the 
required nexus to service nor has he asserted such.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); see also Heuer 
v. Brown, 7 Vet. App. 379 (1995).  Because the veteran cannot 
meet his initial burden by relying on his own opinion as to 
medical matters and he has submitted no cognizable evidence 
to support his claim, the claim for service connection for 
chronic low back pain, pars defect at L5 is not well-grounded 
and must be denied.  Black and Heuer, both supra.

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent medical 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. at 79.


ORDER

Service connection for a low back disorder is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

